DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 2, claiming a clothing treatment apparatus, comprising: body including an accommodation space in which clothing is arranged; a spraying unit disposed in the body, and configured to spray at least one of steam and air toward the clothing; a door disposed at the body to open and close the accommodation space; and handle members disposed on an upper surface of the body and a lower surface opposite to the upper surface, wherein each of the handle members includes: a fixing part formed of a flat plate and fixed to the upper surface or the lower surface of the body, the fixing part including a top end, a bottom end, a left end, and a right end; accommodation part formed at the left end and the right end of the fixing part, protruding from the fixing part, and including an opening; and a ring member including insert part rotatably inserted into the accommodation parts.
The closest prior art of record is that of U.S. Patent Application Publication No. 20140238086 to Choi et al. (Choi).  Choi teaches a clothing treatment apparatus comprising: a body including an accommodation space in which clothing is arranged; a spraying unit disposed in the body, and configured to spray at least one of steam and 
The advantage of the current invention over that of the prior art to Kim is that by having the handle members as configured, the handles are not overly obtrusive and allow the treatment apparatus to be easily transported and easily stowed when not in use.  
Since claim 2 is allowed, claims 3-10 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711